Case 1:20-cv-00216-MSM-PAS Document 127 <font color=teal>(Case Participants)</font>
                     Filed 06/10/20 Page 1 of 2 PageID #: 7975



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND

  OSCAR YANES, GAGIK MKRTCHIAN,
  and WENDELL BAEZ LOPEZ, on behalf
  of themselves and all those similarly situated,

                      Petitioners-Plaintiffs,             Civil Action No.
               -v.-                                       20-CV-216-MSM-PAS

  DANIEL W. MARTIN, Warden, Donald
  W. Wyatt Detention Facility; CHAD F.
  WOLF, Acting Secretary, U.S. Department
  of Homeland Security; MATTHEW T.
  ALBENCE, Acting Director, U.S.
  Immigration and Customs Enforcement;
  TODD M. LYONS, Acting Field Office
  Director, U.S. Immigration and Customs
  Enforcement; and CENTRAL FALLS
  DETENTION FACILITY
  CORPORATION,

                      Respondents-Defendants.

     NOTICE OF FILING OF SUPPLEMENTAL BAIL SUBMISSIONS REGARDING
                        DETAINEE LASCELLES CLUE

        The Federal Respondents respectfully submit the attached Exhibits, which are additional,

 underlying materials relevant to the Court’s determination of whether bail is appropriate for

 detainee Lascelles Clue, currently scheduled for a bail hearing on Thursday, June 11, 2020. The

 Federal Respondents are providing these materials as soon as practicable so that they are available

 to the Court and to counsel for Petitioners in advance of this bail hearings for this detainee, and

 respectfully request that the Court deem them timely filed, nunc pro tunc, in supplementation of

 their opposition (Docket No. 72).




                                                    1
Case 1:20-cv-00216-MSM-PAS Document 127 <font color=teal>(Case Participants)</font>
                     Filed 06/10/20 Page 2 of 2 PageID #: 7976



  Attachment:   Description of Exhibit
       1        Clue Exhibit A – Immigration Records
       2        Clue Exhibit B – Criminal Records
       3        Clue Exhibit C – Police Reports



  Dated: Providence, Rhode Island                    Respectfully submitted,
         June 10, 2020
                                                     AARON L. WEISMAN
                                                     United States Attorney

                                                   By: /s/ Bethany N. Wong
                                                     ZACHARY A. CUNHA (Bar No. 7855)
                                                     RICHARD B. MYRUS
                                                     BETHANY N. WONG
                                                     Assistant U.S. Attorneys
                                                     50 Kennedy Plaza, 8th Floor
                                                     Providence, RI 02903
                                                     Tel: (401) 709-5040 / Fax: (401) 709-5001
                                                     Zachary.Cunha@usdoj.gov




                                 CERTFICATE OF SERVICE
         I hereby certify that, on June 10, 2020, I caused the foregoing document to be filed by
 means of this Court’s Electronic Case Filing (ECF) system, thereby serving it upon all registered
 users in accordance with Federal Rule of Civil Procedure 5(b)(2)(E) and Local Rules Gen 305 and
 309(b).
                                             By:      _/s/ Bethany N. Wong______
                                                      Bethany N. Wong
                                                      Assistant United States Attorney




                                                2
